Title: From Abigail Smith Adams to Abigal Adams Shaw Felt, 30 March 1816
From: Adams, Abigail Smith
To: Felt, Abigal Adams Shaw



Dear Abby
Quincy March 30th 1816

It is So long Since I heard from you that I am anxious to hear from your own pen, how you have got through the winter, and your good Father?
For myself, I can Say that but little. I have had a very Sick time, ever since Jan’ry—I have not Sufferd much pain, but a great weakness and debility, like the breaking up of a constitution, never very robust, and very frequently assaild.
With the blessing of heaven, and the use of Bark wine &c I have obtaind Some Strength—altho Still feeble
your Brother has been very good in comeing to See me, and our dear mrs Foster has been much with me during my Sickness; Watchd by me for 5 Nights during my Sickness. Louissa has taken care of me, Night and day with unwearied assiduity; and Susan has been a good Watcher. I have had the Solace, which kind Friends could afford—
I know you will rejoice to hear that I have Letters from mr Adams and from mrs Adams, and the Boys up to the last of Jan’ry Mr Adams had been confined with an inflamation in his Eyes which terminated in an abcess under one of them, So that She has been obliged to write all his letters for him untill Jan’ry when he was again enabled to See and write—
George had been confined with a Rhumatic fever, but was again able to write—John Says he does not like Europe So well as he expected, and wants to get back again in his Simple Stile, he Says, if it lay with me, my words Show, I would Soon be there.
I have a Letter from John Smith, who had arrived, and appears well pleased with his Situation. William Smith has a son born to him, on the 17th of this month, as a Letter from him informs me, and Caroline de Wint reached the city of N york the Same day, with her Husband and Daughter they pass a month or two there. I expect them here during the Summer
I have heard that your Brother Peabody has been upon a visit to his Father, and that he judges more favorable of his affairs, than was expected. I most Sincerely hope that he has Solid grounds for his opinion—
When will you come to Boston & Quincy? You ought to be early in the Spring, if you expect to be ready in the Spring fall—I would ask, if it would if it would not do to celebrate your nuptials at Quincy? If I live, and recover my health, I know not what would give me more pleasure—and I Should think too, that my dear Sister may be permitted to behold us with a benign Smile of Satisfaction—we will talk further upon this Subject when we meet. Mr Foster has received an other quarters Rent which I have requested him to retain for your orders—
I hope soon to see you at Quincy, and request you to bring mr Felt acquainted with your / affectionate Aunt
Abigail Adams